         Case 8:18-cv-01462-DKC Document 2 Filed 04/27/20 Page 1 of 9



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

                                      :
MICHELLE RENEE MARSHALL
                                      :

            v.                        :   Civil Action No. DKC 18-1462
                                          Criminal Case No. DKC 16-404
                                      :
UNITED STATES OF AMERICA
                                      :

                            MEMORANDUM OPINION

     Presently pending and ready for resolution is a motion to

vacate sentence pursuant to 28 U.S.C. § 2255 filed by Michelle

Renee Marshall. (ECF No. 61).1 The Government filed an opposition,

(ECF No. 66), Ms. Marshall replied (ECF No. 71), and filed a

supplement (ECF No. 72).        For the following reasons, the motion

will be denied.

I.   Background

     Ms. Marshall was charged in a four-count indictment with two

counts of wire fraud and two counts of aggravated identity theft.

(ECF No. 1).     On January 11, 2017, she pleaded guilty pursuant to

a plea agreement to counts one (wire fraud) and four (aggravated

identity theft).     (ECF No. 33).    Sentencing took place on June 26,

2017, and she was permitted to self-surrender on September 25,




     1 Also pending is a motion to amend payment schedule while
incarcerated.   (ECF No. 59).  That motion is moot, because Ms.
Marshall has been released. In addition, the motion to appoint
counsel will be denied. (ECF No. 73).
          Case 8:18-cv-01462-DKC Document 2 Filed 04/27/20 Page 2 of 9



2017.     (ECF Nos. 54; 58).         She filed the pending motion to vacate

on May 21, 2018.         (ECF No. 61).

II.     Standard of Review

        To be eligible for relief under § 2255, Petitioner must show,

by a preponderance of the evidence, that her “sentence was imposed

in violation of the Constitution or laws of the United States, or

that the court was without jurisdiction to impose such sentence,

or that the sentence was in excess of the maximum authorized by

law[.]”     28 U.S.C. § 2255(a).       A pro se movant, such as Petitioner,

is     entitled    to   have   her   arguments   reviewed   with   appropriate

consideration.          See Gordon v. Leeke, 574 F.2d 1147, 1151–53 (4th

Cir. 1978).        But if the § 2255 motion, along with the files and

records of the case, conclusively show that she is not entitled to

relief, a hearing on the motion is unnecessary and the claims

raised in the motion may be dismissed summarily.             § 2255(b).

III. Analysis

        All of Ms. Marshall’s claims arise from her alleged discovery,

upon    entering    prison,     that    BOP   policy   permitted   transgender

“biological male inmates, many still with their genitals, to be

housed in locked and unlocked prison cells with biological female

inmates.”     (ECF No. 61, at 8).        She claims particular sensitivity

due to prior events and, asserts that, had she known of the policy,

she would not have entered a guilty plea, but would have gone to




                                          2
         Case 8:18-cv-01462-DKC Document 2 Filed 04/27/20 Page 3 of 9



trial.      (Id., at 9).      She also asserts that the policy violates

her rights under the United States Constitution.            (Id., at 9-15).

       A.      Ineffective Assistance of Counsel

       To establish ineffective assistance of counsel, Petitioner

must show both that her attorney’s performance fell below an

objective standard of reasonableness and that she suffered actual

prejudice.       Strickland v. Washington, 466 U.S. 668, 687 (1984).

There is a strong presumption that counsel’s conduct falls within

a wide range of reasonably professional conduct, and courts must

be    highly    deferential    in   scrutinizing   counsel’s   performance.

Strickland, 466 U.S. at 688–89; Bunch v. Thompson, 949 F.2d 1354,

1363 (4th Cir. 1991).          Courts must judge the reasonableness of

attorney conduct “as of the time their actions occurred, not the

conduct’s consequences after the fact.”            Frye v. Lee, 235 F.3d

897, 906 (4th Cir. 2000). Furthermore, a determination need not be

made concerning the attorney’s performance if it is clear that no

prejudice could have resulted from some performance deficiency.

Strickland, 466 U.S. at 697.           To demonstrate actual prejudice,

Petitioner “must show that there is a reasonable probability that,

but    for   counsel’s     unprofessional   errors,   the   result   of   the

proceeding would have been different.”         Id. at 694.

       Ms. Marshall argues that counsel’s failure to advise her of

collateral, or direct, consequences of her guilty plea, i.e., the

potential presence of transgender inmates in close proximity, and

                                       3
       Case 8:18-cv-01462-DKC Document 2 Filed 04/27/20 Page 4 of 9



failure to move for a downward departure or renegotiate the plea

upon learning of the policy, violated her right to the effective

assistance of counsel.

     It is not at all clear what “policy” is at issue, or when it

went into effect.      She claims to have learned, upon entering the

prison in West Virginia, that the BOP had “changed the well-known

policy of sex segregated jails and prisons.”        (ECF No. 61, at 8).

The Government’s response states that the BOP Transgender Offender

Manual was modified on May 11, 2018, and it instructs prison

officials how to designate transgender or intersex inmates.           (ECF

No. 66, at 4 n.1).     Ms. Marshall did not contest the assertion in

her reply. If that is the change in policy about which Ms. Marshall

complains, it could not have been ineffective representation for

her attorney not to have advised her about it.        It happened months

after the plea and sentencing.

     In any event, there is no authority requiring counsel to

explain, or perhaps even be aware of, every detail of prison life

to which a defendant who is contemplating entering a guilty plea

resulting in imprisonment will be exposed.      In Padilla v. Kentucky,

559 U.S. 356, 366-67 (2010), the Supreme Court of the United States

reiterated that, under Strickland, the question is whether the

attorney   performed    reasonably   “under   prevailing    professional

norms[,]” as reflected in American Bar Association standards and

other guides.    These are “valuable measures of the prevailing

                                     4
       Case 8:18-cv-01462-DKC Document 2 Filed 04/27/20 Page 5 of 9



professional norms of effective representation[.]”          Padilla, 559

U.S. at 367.

     There does not appear to be anything in the ABA standards

that specifies knowledge and advice about prison conditions, which

arguably might be a direct consequence of conviction.            There is

general guidance on collateral consequences:

     (a) Defense counsel should identify, and advise the
     client of, collateral consequences that may arise from
     charge, plea or conviction. Counsel should investigate
     consequences under applicable federal, state, and local
     laws, and seek assistance from others with greater
     knowledge in specialized areas in order to be adequately
     informed as to the existence and details of relevant
     collateral consequences. Such advice should be provided
     sufficiently in advance that it may be fairly considered
     in a decision to pursue trial, plea, or other
     dispositions.

     (b) When defense counsel knows that a consequence is
     particularly important to the client, counsel should
     advise the client as to whether there are procedures for
     avoiding, mitigating or later removing the consequence,
     and if so, how to best pursue or prepare for them.

     (c) Defense counsel should include consideration of
     potential collateral consequences in negotiations with
     the prosecutor regarding possible dispositions, and in
     communications with the judge or court personnel
     regarding the appropriate sentence or conditions, if
     any, to be imposed.

Standard   4-5.4   Consideration   of    Collateral   Consequences,   ABA

Standards for Criminal Justice.         A law review article, published

shortly after Padilla, noted that the type of advice required in

the context of a guilty plea is to assist in the decision whether

to plead guilty or go to trial.     McGregor Smyth, From “Collateral”


                                    5
       Case 8:18-cv-01462-DKC Document 2 Filed 04/27/20 Page 6 of 9



to “Integral”: The Seismic Evolution of Padilla v. Kentucky and Its

Impact on Penalties Beyond Deportation, 54 How.L.J. 795 (2011).

Concrete circumstances, such as loss of housing, or requirement to

register    as    a     sex   offender,       are    the      focus      of   counsel’s

responsibilities. If the nature of the offense to which a defendant

pleads guilty, or the length of a sentence, affects the relevant

collateral consequence, then counsel is expected to explore the

alternatives.      Here, however, because Ms. Marshall would face the

same conditions of confinement regardless of whether she pleaded

guilty or was convicted after a trial, there is no authority, by

guideline   or    otherwise,      requiring         counsel    to     advise    on   BOP

policies.   Moreover, Ms. Marshall had served time in prison before,

and accordingly, could be expected to know, more than a first

offender, what imprisonment entailed.

     Thus, Ms. Marshall has failed to demonstrate that counsel’s

performance      fell    below   an   acceptable       degree       of    professional

conduct.

     B.     Plea was not knowing and intelligently given

     In her list of issues, but not in the argument section, Ms.

Marshall also asserts that her guilty plea was not voluntary and

intelligent.      Thus, it is not clear that she has raised it as a

stand-alone issue, or as a component of her ineffective assistance

of counsel claim.         A guilty plea, to be valid, must be voluntary

and waivers of rights must be knowingly and intelligently made,

                                          6
       Case 8:18-cv-01462-DKC Document 2 Filed 04/27/20 Page 7 of 9



with sufficient awareness of relevant circumstances and likely

consequences.     United States v. Ruiz, 536 U.S. 622, 629 (2002)

(citing Brady v. United States, 397 U.S. 742, 748 (1970) and Boykin

v. Alabama, 395 U.S. 238, 242 (1969)).             In Ruiz, the Court

observed:

     [T]his Court has found that the Constitution, in respect
     to a defendant’s awareness of relevant circumstances,
     does not require complete knowledge of the relevant
     circumstances, but permits a court to accept a guilty
     plea,   with   its  accompanying   waiver    of    various
     constitutional   rights,   despite   various    forms   of
     misapprehension under which a defendant might labor.

Id. at 630.     Ms. Marshall obviously knew that incarceration in a

federal prison facility was a consequence of her guilty plea.

There is no requirement that she be aware of all facets of

imprisonment in order to enter a proper guilty plea.

     C.     Constitutional Challenges

     As pointed out by the Government, challenges to conditions

of confinement are not cognizable in this type of habeas action.

Any complaints of that nature would have to be presented in the

district of confinement and against a proper defendant.               Thus,

allegations of cruel and unusual punishment or violation of the

First Amendment will not be further discussed.         Ms. Marshall’s ex

post facto argument asserts that the change in BOP policy increased

her punishment after the commission of her crime.            As recently

summarized:




                                    7
       Case 8:18-cv-01462-DKC Document 2 Filed 04/27/20 Page 8 of 9



      The Constitution forbids Congress or the states from
      passing any ex post facto law. See U.S. Const. art. I,
      § 9, cl. 3; id. § 10, cl. 1. An ex post facto law is
      one that “imposes a punishment for an act which was not
      punishable at the time it was committed; or imposes
      additional punishment to that then prescribed.” Weaver
      v. Graham, 450 U.S. 24, 28, 101 S.Ct. 960, 67 L.Ed.2d 17
      (1981) (quoting Cummings v. Missouri, 71 U.S. (4 Wall.)
      277, 325–326, 18 L.Ed. 356 (1866)), limited on other
      grounds by Cal. Dep’t of Corr. v. Morales, 514 U.S. 499,
      506 n.3, 115 S.Ct. 1597, 131 L.Ed.2d 588 (1995). The
      Constitution’s prohibition on ex post facto laws
      “ensures that individuals have fair warning of
      applicable   laws   and    guards   against   vindictive
      legislative action.” Peugh v. United States, 569 U.S.
      530, 544, 133 S.Ct. 2072, 186 L.Ed.2d 84 (2013) (citing
      Weaver, 450 U.S. at 28–29, 101 S.Ct. 960).

United States v. Wass, 954 F.3d 184, 189 (4th Cir. 2020).          But, in

order to apply, the disputed provision must constitute punishment,

and not simply be part of a regulatory scheme.            It is far from

established that the policy at issue here can be characterized as

punishment.    Instead, it is part of the BOP’s regulatory machinery

for managing inmates.    Moreover, again, any remedy would not be to

overturn    her    sentence,   but       to   eliminate   the   additional

“punishment,” something beyond the authority of this court to

effectuate in this instance.

IV.   Conclusion

      For the foregoing reasons, the motion to vacate will be

denied.    Pursuant to Rule 11(a) of the Rules Governing Proceedings

under 28 U.S.C. § 2255, this court is required to issue or deny a

certificate of appealability when it enters a final order adverse

to the applicant

                                     8
      Case 8:18-cv-01462-DKC Document 2 Filed 04/27/20 Page 9 of 9



     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”          28

U.S.C. § 2253(c)(2).    When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists could find the district court’s assessment of

the constitutional claims debatable or wrong.        See Buck v. Davis,

––– U.S. ––––, 137 S. Ct. 759, 773–74 (2017).        When the district

court denies relief on procedural grounds, the prisoner must

demonstrate    both   that   the   dispositive   procedural   ruling   is

debatable and that the motion states a debatable claim of the

denial of a constitutional right.         Gonzalez v. Thaler, 565 U.S.

134, 140–41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484

(2000)).   Ms. Marshall has not made the necessary showing and a

certificate of appealability will not issue.          A separate order

will follow.


                                                   /s/
                                         DEBORAH K. CHASANOW
                                         United States District Judge




                                     9
